Citation Nr: 9908530	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-02 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to additional benefits for the years 1992 and 
1993 under Section 156 of Public Law 97-377, the Restored 
Entitlement Program for Survivors (REPS).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri, which denied the benefit sought on appeal.  
The veteran had active service from July 1967 to June 1969, 
and he died in August 1982.  The appellant is his surviving 
spouse.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant had earnings for 1992, which exceeded the 
earnings limit established by law, and her award of REPS 
benefits was adjusted accordingly.

3. The appellant had earnings for 1993, which exceeded the 
earnings limit established by law, and her award of REPS 
benefits was adjusted accordingly.


CONCLUSION OF LAW

The requirements for payment of additional REPS benefits for 
the years 1992 and 1993 have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 20 C.F.R. §§ 404.429, 404.430, 404.434; 
38 C.F.R. §§ 3.102, 3.812 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute.  A rating 
decision dated in September 1983 denied service connection 
for the cause of the veteran's death.  The appellant did not 
appeal that decision.  In May 1989 the appellant requested 
that her claim for service connection for the cause of the 
veteran's death be reopened.  Based on the change of 
regulations pertaining to claims based on exposure to Agent 
Orange, a July 1995 rating decision granted service 
connection for the cause of the veteran's death.  

In September 1995, following submission of financial 
information from the appellant, a March 1996 letter to the 
appellant informed her of her award of REPS benefits.  That 
award letter indicated that the appellant was entitled to 
REPS benefits for 1992 and 1993, but that benefits were not 
payable until November and December 1992, and then again for 
the months of October, November and December 1993.  The 
reduction in the amount due and payable to the appellant was 
based on earnings for the years 1992 and 1993.

In the appellant's Notice of Disagreement and in her 
Substantive Appeal, she does not dispute that she earned 
$21,172 in 1992 and $23,011 in 1993.  Nor does the appellant 
appear to dispute the RO's calculations as to her award based 
on excess earnings over the 1992 limit of $7,444 and the 1993 
limit of $7,680.  Rather, the appellant asserts that she 
reopened her claim in 1989 and that it took the VA until 1995 
to reach a favorable decision, and during that time she was 
forced to work full time because of a need for income.  She 
asserts that had the VA more promptly adjudicated her claim, 
she would not have been required to work full time to support 
her and her sons.  Therefore, excess earnings should not 
pertain to her award in this case.

However, while the appellant did reopen her claim for service 
connection for the cause of the veteran's death in May 1989 
and the RO resolved that claim favorably in July 1995, the 
appellant's argument ignores the changes in the statutory and 
regulatory provisions pertaining to the adjudication of 
claims based on exposure to Agent Orange.  Simply put, prior 
to June 9, 1994, when the VA amended 38 C.F.R. §§ 3.307(a)(6) 
and 3.309(e) a favorable determination of her claim for 
service connection for the cause of the veteran's death was 
not possible.  It was at that time that respiratory cancers 
were included in the regulatory scheme permitting service 
connection.  See 59 Fed. Reg. 29723 (1994).  

Historically, on May 3, 1989, the U. S. District Court in San 
Francisco invalidated VA regulations pertaining to claims 
based on exposure to Agent Orange.  On May 15, 1989, the 
appellant requested reconsideration of her claim for service 
connection for the cause of the veteran's death.  On July 6, 
1989, the appellant was informed that her claim would receive 
such consideration but that new regulations were being 
drafted.  On July 6, 1991, the Agent Orange Act of 1991, Pub. 
L. No. 102-4, 105 Stat. 11, was enacted by Congress, and as 
previously indicated, the VA amended pertinent regulations in 
June 1994.  See VAOPGCPREC 15-95, 60 Fed. Reg. 43187 (1995).

Given this history of the changes involved in the 
adjudication of Agent Orange claims it would not have been 
possible to favorably adjudicate the appellant's claim much 
prior to July 1995.  In any event, the Board has no authority 
to ignore statutes promulgated by Congress or those properly 
enacted by the Secretaries of Health and Human Services and 
the VA as to the method of calculation of the appellant's 
award based on her income.  Accordingly, the Board finds no 
basis for an award of additional REPS benefits for the years 
1992 or 1993.



ORDER

Additional REPS benefits for the years 1992 and 1993 are 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals
